                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


TROY M. HURD,

                     Plaintiff,                                 4:16CV3029

       vs.
                                                                   ORDER
THE CITY OF LINCOLN, a political
subdivision; TOM CASADY, in their
individual and official capacities; JOHN
HUFF, in their individual and official
capacities; PAT BORER, in their
individual and official capacities;
ROGER BONIN, in their individual and
official capacities; JEANNE PASHALEK,
in their individual and official
capacities; and LEO BENES, in their
individual and official capacities;

                     Defendants.


       This matter is before the Court on the Motion to Stay or, in the Alternative, Motion

for Extension of Time to File Brief in Response to Plaintiff’s Motion for Attorney Fees and

Expenses, ECF No. 258, filed by Defendant City of Lincoln. The City asks the Court to

extend its time to respond to Plaintiff Troy Hurd’s Motion for Attorney Fees and Expenses,

ECF No. 252, until fourteen days after the Court rules on the City’s post-judgment motion.

The Court will grant the City’s requested extension.

       IT IS ORDERED:

       1.     The Motion to Stay or, in the Alternative, Motion for Extension of Time to
              File Brief in Response to Plaintiff’s Motion for Attorney Fees and Expenses,
              ECF No. 258, filed by Defendant City of Lincoln, is granted;

       2.     The City of Lincoln may submit its brief in response to Plaintiff Troy Hurd’s
              Motion for Attorney Fees and Expenses, ECF No. 252, no later than
      fourteen days from the date the Court rules on the Motion for New Trial or
      for Judgment as a Matter of Law, ECF No. 255;

3.    The City of Lincoln is the only remaining Defendant in this action, and the
      Clerk of Court is directed to amend the case caption accordingly.


Dated this 25th day of March, 2019.


                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge




                                      2
